Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered March 9, 2000, convicting him of rape in the first degree, after a nonjury trial, and imposing sentence.
*634Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to counsel was unequivocal, voluntary, and intelligent (see People v Smith, 92 NY2d 516; People v Sawyer, 57 NY2d 12, 21, cert denied, 459 US 1178). The trial court undertook a sufficiently searching inquiry of the defendant to be reasonably certain that the dangers and disadvantages of giving up the fundamental right to counsel were impressed upon him (see People v Perry, 276 AD2d 808). Further, the trial court informed the defendant of the risks and dangers of self-representation, to which the defendant responded by relaying his steadfast intention to adhere to his decision. Thus, the trial court properly granted his request to proceed pro se (see People v Vivenzio, 62 NY2d 775; People v Perry, supra; People v Trivino, 266 AD2d 323; People v Miley, 154 AD2d 559).
The defendant’s remaining contentions including those raised in his supplemental pro se brief are unpreserved for appellate review and, in any event, without merit. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.